This opinion is subject to administrative correction before final disposition.




                                  Before
                     HOLIFIELD, COGLEY, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                       Zydarius J. DANIELS
            Personnel Specialist Third Class (E-4), U.S. Navy
                                Appellant

                               No. 202200034

                           _________________________

                          Decided: 28 September 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Hayes C. Larsen

 Sentence adjudged 3 December 2021 by a special court-martial con-
 vened at Naval Station Norfolk, Virginia, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1, con-
 finement for 35 days, and a bad-conduct discharge. 1

                            For Appellant:
           Lieutenant Commander Matthew A. Kozyra, JAGC, USN




 1   Appellant was credited with having served 35 days of pretrial confinement.
                 United States v. Daniels, NMCCA No. 202200034
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the charges. Although we find no prejudice, Appellant is en-
titled to have court-martial records that correctly reflect the content of his pro-
ceeding. 3 In accordance with Rule for Courts-Martial 1111(c)(2), we modify the
Entry of Judgment to reflect in Block 12 that that Appellant was awarded 35
days of confinement credit for pretrial confinement and direct that it be in-
cluded in the record.
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   3   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).


                                            2
UNITED STATES                                     NMCCA NO. 202200034

       v.                                                ENTRY
                                                          OF
Zydarius J. DANIELS                                    JUDGMENT
Personnel Specialist Third Class
(E-4)                                              As Modified on Appeal
U.S. Navy
                     Accused                         28 September 2022



   On 3 December 2021, the Accused was tried at Naval Station Norfolk, Virginia, by
a special court-martial, consisting of a military judge sitting alone. Military Judge
Hayes C. Larsen presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 85, Uniform Code of Military Justice,
              10 U.S.C. § 885.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Desertion on or about 10 August 2021.
                       Plea: Guilty.
                       Finding: Guilty.

Charge II:    Violation of Article 86, Uniform Code of Military Justice,
              10 U.S.C. § 886.
              Plea: Guilty.
              Finding: Guilty.

   Specification 1: Absent from place of duty from on or about 14 June
                    2021 to on or about 6 July 2021.
                       Plea: Guilty.
                 United States v. Daniels, NMCCA No. 202200034
                           Modified Entry of Judgment

                      Finding: Guilty.

   Specification 2: Absent from place of duty from on or about 22 July
                    2021 to on or about 23 July 2021.
                      Plea: Guilty.
                      Finding: Guilty.

Charge III: Violation of Article 112a, Uniform Code of Military Justice,
            10 U.S.C. § 912a.
             Plea: Guilty.
             Finding: Guilty.

   Specification:     Wrongful use of tetrahydrocannabinol, a Schedule I
                      controlled substance, on or about 8 July 2021.
                      Plea: Guilty.
                      Finding: Guilty.

                                   SENTENCE

  On 3 December 2021, a military judge sentenced the Accused to the following (as
modified, if at all, during any post-trial action):
      Reduction to pay grade E-1.
          For the Specification of Charge I:
             confinement for 35 days.
          For Specification 1 of Charge II:
             confinement for 35 days.
          For Specification 2 of Charge II:
             confinement for 3 days.
          For the Specification of Charge III:
             confinement for 35 days.
          The terms of confinement will run concurrently.
      Confinement for a total of 35 days.
      A bad-conduct discharge.
   The Accused has served 35 days pretrial confinement and shall be credited with
35 days of confinement already served, to be deducted from the adjudged sentence to
confinement.




                                          2
United States v. Daniels, NMCCA No. 202200034
          Modified Entry of Judgment

            FOR THE COURT:




            MARK K. JAMISON
            Clerk of Court




                     3